COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-17-00443-CV


CHIN-HUA WANG                                                     APPELLANT

                                          V.

MORGAN STANLEY SMITH                                               APPELLEE
BARNEY LLC
                                      ------------

            FROM THE PROBATE COURT OF DENTON COUNTY
                  TRIAL COURT NO. PR-2016-00111-03

                                      ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                      ------------

      We have considered “Appellant’s Motion to Dismiss Appeal.”     It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: SUDDERTH, C.J.; WALKER and MEIER, JJ.

DELIVERED: April 5, 2018

      1
       See Tex. R. App. P. 47.4.